                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 MATTHEW HANEY, as Trustee of the                           C.A. No. 1:21-cv-10718-JGD
 Gooseberry Island Trust
       Plaintiff

 v.

 TOWN OF MASHPEE, and JONATHAN
 FURBURSH, WILLIAM A. BLAISEDELL,
 SCOTT GOLDSTEIN, NORMAN J. GOULD,
 BRADFORD H. PITTSLEY, and SHARON
 SANGELEER, as they are members and are
 collectively the ZONING BOARD OF
 APPEALS OF THE TOWN OF MASHPEE,
         Defendants

                          DEFENDANTS’ MOTION TO DISMISS
                              PLAINTIFF’S COMPLAINT

       Pursuant to Federal Rules of Civil Procedure Rule 12(b)(6), the Defendants Town of

Mashpee, Jonathan Fubursh, William A. Blaisedell, Scott Goldstein, Norman J. Gould, Bradford

H. Pittsley, and Sharon Sangeleer move this Honorable Court to dismiss the Plaintiff’s

Complaint with prejudice. Defendants submit herewith a memorandum of law in support of their

motion.




                                               1
                                              Respectfully submitted,
                                              DEFENDANTS,
                                              Town of Mashpee, Jonathan Furbush, William A.
                                              Blaisedell, Scott Goldstein, Norman J. Gould,
                                              Bradford H. Pittsley, and Sharon Sangeleer,
                                              By its attorneys:


                                              __/s/ Joseph A. Padolsky ________
                                              Douglas I. Louison (BBO #545191)
                                              Email: Dlouison@lccplaw.com
                                              Joseph A. Padolsky (BBO #679725)
                                              Email: Jpadolsky@lccplaw.com
                                              Louison, Costello, Condon & Pfaff, LLP
                                              101 Summer Street
                                              Boston, MA 02110
                                              617-439-0305
                                              FAX: 617-439-0325
Date: June 30, 2021


           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(2)


        Pursuant to Local Rule 7.1(A)(2), counsel for the Defendants, Town of Mashpee,
Jonathan Furbush, William A. Blaisedell, Scott Goldstein, Norman J. Gould, Bradford H.
Pittsley, and Sharon Sangeleer, certify that they have conferred with counsel for Plaintiff and
attempted in good faith to resolve or narrow the issues in this motion.

                                  REQUEST FOR HEARING

       Pursuant to Local Rule 7.1(D), the Defendants request a hearing on this motion.


                                 CERTIFICATE OF SERVICE

        I, Joseph A. Padolsky, hereby certify that on June 30, 2021, I served the foregoing by
causing a copy to be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and/or paper copies will be sent to those indicated as non-registered
participants.


                                      /s/ Joseph A. Padolsky
                                      Joseph A. Padolsky



                                                 2
